DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

an evaluation unit configured to determine the fill level in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5 and 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, claim limitation “an evaluation unit configured to determine the fill level” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function of determining at least one process variable, and to clearly link the structure, material, or acts to the function of determining at least one process variable.  For example, the original disclosure does not disclose if the 
Claims 5 and 7-13 depend on claim 1 and are rejected for inheriting the same problems.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, claim limitation “an evaluation unit configured to determine the fill level” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function of determining at least one process variable and to clearly link the structure, material, or acts to the function of determining at least one 
	Claims 5 and 7-13 depend on claim 1 and are rejected for inheriting the same problem.

Regarding claim 1, Applicant may:
(a)        Amend the claim(s) so that the claim limitation(s) will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function(s), without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function(s) recited in the claim(s), without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function(s) so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function(s), applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function(s). For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 10, 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,842,874 issued to Alphenaar et al. (“Alphenaar”) in view of U.S. Patent Application Publication 2017/0370757 by Dieterle (“Dieterle”), U.S. Patent 8,184,848 issued to Wu et al. (“Wu”) and U.S. Patent 8,212,210 issued to Hargel (“Hargel”).

As for claim 1, Alphenaar discloses a system for determining a fill level of a filling material within a container, comprising:
at least one thermal-imaging camera (implied; col. 6, line 62 - col. 7, line 5) configured to capture at least one thermal image of at least a subregion (see Fig. 6; the subregion includes an outer contour of the container); and
an evaluation unit (col. 5, lines 1-5) configured to determine the fill level (filling amount of crude oil; col. 5, lines 1-5; the broadest reasonable interpretation of “fill level” includes a fill volume; see also col. 6, line 62 - col. 7, line 5) within the container based upon the at least one thermal image.
Alphenaar does not explicitly disclose at least one photographic camera as recited.  

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Alphenaar by including the photographic camera as disclosed by Dieterle in order to consider irregularities of the container to more accurately determine the fill level of the container (Dieterle: paragraph [0039]).
Alphenaar as modified by Dieterle discloses that the evaluation unit (Alphenaar: col. 5, lines 1-5 and Dieterle: paragraph [0038]) is configured to determine the fill level (Alphenaar: filling amount of crude oil; col. 5, lines 1-5) within the container based upon the both the at least one optical image (Dieterle: paragraph [0039]) and the at least one thermal image (col. 6, line 62 - col. 7, line 5).
Alphenaar as modified by Dieterle does not disclose that the subregion is selected to further include at least one reference mark applied to the container at a known distance from a bottom of the container.
However, Wu discloses that a subregion (see Fig. 2) is selected to further include at least one reference mark (5) applied to a container (col. 2, lines 46-51) at a known distance from a bottom of the container (liquid level markings for a container are implicitly applied at a known distance from the bottom of a container).

Alphenaar as modified by Dieterle and Wu discloses that the evaluation unit (Alphenaar: col. 5, lines 1-5 and Dieterle: paragraph [0038]) is configured to determine the fill level (Alphenaar: filling amount of crude oil; col. 5, lines 1-5) within the container based upon the both the at least one optical image (Dieterle: paragraph [0039] and Wu: col. 2, lines 46-51 and col. 5, lines 4-20) and the at least one thermal image (col. 6, line 62 - col. 7, line 5),
and that the evaluation unit is further configured to operate upon the at least one reference mark (Wu: 5) in the first optical image to scale (i.e. to provide a reference for the fill level in the first optical image and the first thermal image) the first optical image (Wu: col. 5, lines 4-20) and the at least one thermal image in relation to the outer contour (i.e. because both images include the outer contour) in determining the fill level.
Although Alphenaar as modified by Dieterle and Wu discloses that the photographic camera and the thermal-imaging camera are arranged outside the container (Alphenaar: see Fig. 6 and Dieterle: see Fig. 1), Alphenaar as modified by Dieterle and Wu does not explicitly disclose that the first optical image and the first thermal image are taken from about the same perspective.
However, Hargel discloses a photographic camera and a thermal-imaging camera that are arranged such that a first optical image and a first thermal image are taken from about the same perspective (col. 3, lines 59-61).


As for claim 5, Alphenaar as modified by Dieterle, Wu and Hargel discloses all the limitations of the claimed invention including that the at least one photographic camera (Dieterle: 12, 14; Fig. 1) and the at least one thermal-imaging camera (Alphenaar: implied by Fig. 6) are arranged outside the container such that the at least one optical image and the at least one thermal image are taken from about the same perspective with a known geometric relation (Hargel: see Fig. 1).

As for claim 7, Alphenaar as modified by Dieterle, Wu and Hargel discloses all the limitations of the claimed invention
except more than one photographic camera and/or more than one thermal-imaging camera.
However, Dieterle discloses taking more than one optical image of the container to achieve stereoscopic effects (Dieterle: paragraph [0057]).  One having ordinary skill in the art would understand that the multiple optical images could be taken either by a single photographic camera or more than one photographic camera.  Furthermore, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.


As for claim 10, the examiner notes that the claim recites features of the container that is measured by the claimed system.  This claim appears to recite the intended use of the system (i.e. the claim recites that the system is intended to be used on a particular container). However, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Since Alphenaar as modified by Dieterle, Wu and Hargel discloses all the structure of the claimed system, Alphenaar as modified by Dieterle, Wu and Hargel discloses all that is required of the claim.

As for claim 12, Alphenaar as modified by Dieterle, Wu and Hargel discloses that the evaluation unit is further configured to generate a temporal curve of the fill level (Alphenaar: block 114; col. 7, lines 42-48).



As for claim 14, Alphenaar discloses a method for determining a fill level of a filling material within a container, comprising:
taking a first thermal image of a subregion (Fig. 6; the subregion includes an outer contour of the container) using a thermal-imaging camera (implied; col. 6, line 62 - col. 7, line 5); and
determining the fill level (filling amount of crude oil; col. 5, lines 1-5; the broadest reasonable interpretation of “fill level” includes a fill volume; see also col. 6, line 62 - col. 7, line 5) within the container based upon the first thermal image using an evaluation unit (10).
Alphenaar does not explicitly disclose taking a first optical image with a photographic camera as recited.  
However, Dieterle discloses taking a first optical image of a first subregion of an exterior of a container (Abstract) using a photographic camera (12, 14).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Alphenaar by including the step of taking a first optical image as disclosed by Dieterle in order to consider irregularities of the container to more accurately determine the fill level of the container (Dieterle: paragraph [0039]).

taking a first thermal image of a subregion (Alphenaar: Fig. 6) using a thermal-imaging camera (Alphenaar: implied; col. 6, line 62 - col. 7, line 5); and
determining the fill level (Alphenaar: filling amount of crude oil; col. 5, lines 1-5) within the container based upon the both the first optical image of the first subregion (Dieterle: paragraph [0039]) and the first one thermal image using an evaluation unit (Alphenaar: 10).
Alphenaar as modified by Dieterle does not disclose that the subregion is selected to further include at least one reference mark applied to the container at a known distance from a bottom of the container.
However, Wu discloses that a subregion (see Fig. 2) is selected to further include at least one reference mark (5) applied to a container (col. 2, lines 46-51) at a known distance from a bottom of the container (liquid level markings for a container are implicitly applied at a known distance from the bottom of a container).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the container of Alphenaar and Dieterle to have at least one mark as disclosed by Wu in order to ensure accurate liquid level determination based on image capture (Wu: col. 6, lines 28-53).

and that the at least one reference mark (Wu: 5) in the first optical image is used to scale (i.e. to provide a reference for the fill level in the first optical image and the first thermal image) the first optical image (Wu: col. 5, lines 4-20) in relation to the outer contour of the container from the first thermal image (i.e. because both images include the outer contour) in determining the fill level.
Alphenaar as modified by Dieterle and Wu does not explicitly disclose that the photographic camera and the thermal-imaging camera are arranged outside the container such that the first optical image and the first thermal image are taken from about the same perspective.
However, Hargel discloses that a photographic camera and a thermal-imaging camera are arranged such that a first optical image and a first thermal image are taken from about the same perspective (col. 3, lines 59-61).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Alphenaar, Dieterle and Wu to arrange the photographic camera and the thermal-imaging camera as disclosed by Hargel so that leaking gas can be detected (Hargel: col. 1, lines 12-47).



As for claim 18, Alphenaar as modified by Dieterle, Wu and Hargel discloses that the fill level is known (Alphenaar: fill level), and that the method further comprises performing a calibration of the photographic camera and the thermal-imaging camera as arranged in relation to the fill level (Alphenaar: col. 4, lines 22-30 and Dieterle: paragraphs [0038] and [0039]).

	As for claim 19, Alphenaar as modified by Dieterle, Wu and Hargel discloses determining a geometry of the container using the optical image (Dieterle: Abstract).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,842,874 issued to Alphenaar et al. (“Alphenaar”) in view of U.S. Patent Application Publication 2017/0370757 by Dieterle (“Dieterle”), U.S. Patent 8,184,848 issued to Wu et al. (“Wu”) and U.S. Patent 8,212,210 issued to Hargel (“Hargel”) as applied to claim 1, further in view of “Thermal Infrared vs Active Infrared” by Grossman (“Grossman”) as downloaded by the Internet Archive Wayback Machine on January 17, 2010.

As for claim 8, Alphenaar as modified by Dieterle, Wu and Hargel discloses all the limitations of the claimed invention
except a light source configured to illuminate the subregion.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Alphenaar, Dieterle, Wu and Hargel to include the light source as disclosed by Grossman because Active IR imaging system have better resolution than passive thermal IR imaging systems (i.e. systems that lack a thermal light source).

As for claim 9, Alphenaar as modified by Dieterle, Wu, Hargel and Grossman discloses all the limitations of the claimed invention including that the light source is structured to emit light at a wavelength to which the at least one thermal-imaging camera has a sensitivity (Grossman: see example images),
except that the sensitivity is a maximum sensitivity.
However, Grossman teaches that sensitivity to the light source is important for enhancing the imaging performance compared to passive thermal IR imaging.  One having ordinary skill in the art would recognize that increasing the sensitivity of the camera to the wavelength of light emitted by the light source would increase the resolution and quality of the detected image.  It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144 (II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has also been held that “[t]he normal desire of scientists or artisans to improve upon what is already In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the camera of Alphenaar, Dieterle, Wu, Hargel and Grossman to have maximum sensitivity at the wavelength of light emitted by the light source in order to achieve the predictable result of increasing the resolution and quality of the detected image.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,842,874 issued to Alphenaar et al. (“Alphenaar”) in view of U.S. Patent Application Publication 2017/0370757 by Dieterle (“Dieterle”), U.S. Patent 8,184,848 issued to Wu et al. (“Wu”) and U.S. Patent 8,212,210 issued to Hargel (“Hargel”) as applied to claims 1 and 14, further in view of U.S. Patent Application Publication 2015/0139273 by Bagley et al. (“Bagley”).

As for claims 11 and 16, Alphenaar as modified by Dieterle, Wu and Hargel discloses all the limitations of the claimed invention
except that the evaluation unit is further configured to determine a temperature of the filling material and/or a phase boundary within the filling material within the container.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Alphenaar, Dieterle, Wu and Hargel to determine a temperature and/or a phase boundary as disclosed by Bagley in order to remotely determine the API gravity of the filling material (Bagley: paragraph [0005]).

Claim 15 is are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,842,874 issued to Alphenaar et al. (“Alphenaar”) in view of U.S. Patent Application Publication 2017/0370757 by Dieterle (“Dieterle”), U.S. Patent 8,184,848 issued to Wu et al. (“Wu”) and U.S. Patent 8,212,210 issued to Hargel (“Hargel”) as applied to claim 14, further in view of U.S. Patent 8,410,441 issued to Stratmann et al. (Stratmann”).

As for claim 15, Alphenaar as modified by Dieterle, Wu and Hargel discloses all the limitations of the claimed invention including taking a second optical image (Dieterle: paragraph [0057]) and of at least one second subregion (i.e. a region adjacent to the first subregion and visible in Fig. 6), in addition to the first subregion, wherein determining the fill level is based on the second optical image (Dieterle: paragraphs [0039] and [0057]),
except taking a second thermal image.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Alphenaar, Dieterle, Wu and Hargel by taking a second thermal image as disclosed by Stratmann in order to allow the taking of a high resolution thermal image of a large area, such as a wall, using a camera with limited resolution, thus reducing costs required to take the image (Stratmann: col. 2, lines 42-51).
Alphenaar as modified by Dieterle, Wu, Hargel and Stratmann discloses that  determining the fill level (Alphenaar: filling amount of crude oil; col. 5, lines 1-5) is based on the second optical image (Dieterle: paragraphs [0039]) and the second thermal image (where the second image is stitched to the first thermal image; Stratmann: Abstract), wherein the second optical image and the second thermal are taken from about the same perspective (Hargel: col. 3, lines 59-61).

Response to Arguments
Regarding the 112(a) rejection of amended claim 14, Applicant's arguments filed 5/10/2021 are persuasive.  The rejection has been withdrawn.
Regarding the 112(b) rejection of amended claim 5, Applicant's arguments filed 5/10/2021 are persuasive.  The rejection has been withdrawn.
Regarding the 112(a) and 112(b) rejections of claim 1, Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive.
On page 7 of the Remarks, Applicant argues that one skilled in the art would understand that the evaluation unit to be a processor capable of performing the recited 
Regarding the 103 rejections of claims 1 and 14, Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive.  
On page 9 of the Remarks, Applicant argues that none of Alphenaar, Dieterle, Wu and Hargel discloses both a photographic camera and a thermal-imaging camera configured to determine a fill level.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 8 of the Remarks, Applicant argues that Dieterle does not disclose determining a “fill level.”  Applicant argues that Dieterle discloses, instead, determining 
On page 9 of the Remarks, Applicant argues that the markings of Wu would not be used with the storage containers of Alphenaar because the liquid to be detected is not visible in an optical image.  The examiner respectfully disagrees.  The examiner notes that the combination of Alphenaar and Dieterle discloses the use of an optical image, therefore one having ordinary skill in the art would understand that the reference markings of Wu would facilitate accurate and automatic determination of the fill height of the container (see Wu: col. 6, lines 28-31).
On page 9 of the Remarks, Applicant argues that Hargel is inapplicable to the determination of storage capacities.  The examiner respectfully disagrees.  Hargel is used to detect gas leaks.  Since Alphenaar discloses storage tanks that hold volatile 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853